Citation Nr: 0821515	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
fatigue due to an undiagnosed illness.

2.  Entitlement to a compensable rating for fever and chills 
due to an undiagnosed illness.

3.  Entitlement to service connection for neuropathy of the 
lower extremities as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to September 
1967, and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

On his substantive appeal, the appellant indicated that he 
desired a Board Hearing in Washington, D.C.  A July 2006 
letter from the Board notified him that the requested hearing 
had been scheduled for a date in September 2006.  The 
appellant failed to appear for his scheduled hearing.  As the 
claims file does not reflect that the letter was returned as 
undeliverable, and the appellant has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to 
this appeal.

The Board notes that the VCAA letter sent to the veteran in 
February 2005 failed to notify him of the information and 
evidence needed to substantiate his claim for service 
connection for neuropathy of the lower extremities as due to 
an undiagnosed illness.  Hence, on remand the veteran should 
be sent a VCAA notice informing him of the information and 
evidence necessary to substantiate his service connection 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the increased compensation claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate these claims, the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  On remand, the AMC/RO must 
provide notice that satisfies the criteria set forth by the 
Court in Vazquez-Flores.

The veteran filed several claims for increase in compensation 
in November 2004, including those now on appeal.  In his 
signed statement, the veteran notified VA that he had applied 
for disability benefits from the Social Security 
Administration (SSA).  Subsequently, in an electronic mail 
(email) message to VA in July 2005, the veteran stated that 
he was receiving SSA disability benefits based on his 
service-connected disabilities and VA medical records.  There 
is no indication in the claims file that the RO attempted to 
obtain the veteran's SSA medical records.  Therefore, the 
AMC/RO should obtain the veteran's SSA records and the 
associated medical records and associate them with the claims 
folder.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

Also in November 2004, the veteran signed and dated a VA Form 
21-4142 (Authorization and Consent to Release Information to 
the Department of Veterans Affairs) in which he granted 
permission for the release of private medical records which 
previously had been forwarded to the Lyons VA Medical Center 
(VAMC) in New Jersey for the purpose of determining his 
compensation claims.  These private records do not appear in 
the claims file.  In his March 2006 signed statement, his May 
2006 substantive appeal and his December 2006 brief, the 
veteran and his service representative complained that this 
private medical evidence had not been used and should be 
associated with the claims file.

On remand, the veteran should sign a current release form 
permitting the RO to obtain all private medical records 
regarding treatment received for the disabilities at issue.  
In addition, copies of the veteran's VA outpatient and 
inpatient medical records in the claims file, from both the 
Lyons VAMC and the East Orange VAMC, are dated to February 
2005.  Hence, on remand the RO should obtain any additional 
records from those facilities that are pertinent to the 
veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran a 
VCAA notice, under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation consistent with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), and that 
includes an explanation as to the 
information and evidence necessary to 
substantiate his claim for service 
connection.

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The AMC/RO also should obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the veteran 
for his claimed neuropathy of the lower 
extremities due to an undiagnosed illness, 
as well as his fatigue, and his fever and 
chills since February 2005.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment of these 
disorders from the Lyons VAMC and the East 
Orange VAMC in New Jersey, or any other VA 
medical facility, for the period from 
February 2005 to the present.  Also, 
private medical records regarding 
treatment received for the disabilities at 
issue should be obtained for association 
with the claims folder.

After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, and any 
additional development deemed necessary is 
completed, the issues of entitlement to a 
rating in excess of 10 percent for fatigue 
due to an undiagnosed illness, entitlement 
to a compensable rating for fever and 
chills due to an undiagnosed illness, and 
entitlement to service connection for 
neuropathy to the lower extremities due to 
an undiagnosed illness should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file, in particular those 
medical records submitted since the May 
2006 statement of the case.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

